Citation Nr: 1026520	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  96-40 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a bilateral shoulder 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a psychiatric disorder, 
to include as secondary to a low back disorder.

6.  Entitlement to a higher initial rating for osteoarthritis of 
the cervical spine, evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for arthritis of the right 
thumb, evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for arthritis of the left 
ankle, evaluated as 10 percent disabling.

9.  Entitlement to an increased rating for residuals of fracture 
of right mandible, evaluated as 10 percent disabling.  

10.  Entitlement to an increased rating for residuals of 
laceration to scalp and right cheek, evaluated as 10 percent 
disabling.  

11.  Entitlement to an effective date earlier than October 20, 
1999, for the assignment of the 10 percent evaluation for 
residuals of fracture of right mandible.

12.  Entitlement to an effective date earlier than October 20, 
1999, for the assignment of the 10 percent evaluation for 
residuals of laceration to scalp and right cheek.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1962 to 
April 1965.  He also had reserve service from 1977 to 1983, with 
periods of active duty for training (ACDUTRA) and inactive duty 
training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of September 1995, October 1995, April 2006, January 
2007, and April 2008 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The case was initially denied by the Board in May 1998.  The 
Veteran thereafter appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an order 
dated in April 2001, the Court granted a Joint Motion by the 
appellant and VA General Counsel, which was incorporated by 
reference, to vacate the Board's decision on these claims and 
remand the case for readjudication in accordance with the Joint 
Motion.  In the Joint Motion, the parties agreed the newly passed 
Veterans Claims Assistance Act of 2000 (VCAA) applied to the 
claims on appeal.  The case was remanded by the Board in 
September 2003 to provide the Veteran with VCAA notification and 
to afford the Veteran VA examinations.  A review of the record 
indicates that the Board's September 2003 remand directives have 
been substantially complied with.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The issues of service connection for a low back disorder and a 
psychiatric disorder, a higher initial rating for osteoarthritis 
of the cervical spine, and increased ratings for the right thumb 
and left ankle are addressed in the REMAND portion of the 
decision below and are REMANDED to the Department of Veterans 
Affairs Regional Office.




FINDINGS OF FACT

1.  The Veteran does not have hearing loss that is causally or 
etiologically related to his military service.

2.  The Veteran does not have a bilateral shoulder disorder that 
is causally or etiologically related to his military service.

3.  The Veteran does not have a bilateral knee disorder that is 
causally or etiologically related to his military service.

4.  The Veteran's residuals of fracture of right mandible are 
manifested by pain and is tantamount to moderate displacement.

5  The Veteran's residuals of laceration to scalp and right cheek 
are manifested by pain.

6.  The Veteran was assigned an effective date of October 20, 
1998, for 10 percent ratings for residuals of fracture of right 
mandible and residuals of lacerations to scalp and right cheek.

7.  There was no formal or informal claim for an increased rating 
for residuals of fracture of right mandible and residuals of 
lacerations to scalp and right cheek prior to October 20, 1998, 
nor is there any evidence of treatment showing an increase in 
severity within the year preceding the October 20, 1998, claim.  


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during a qualifying 
period of military service.  38 U.S.C.A. §§ 101 (24), 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).  

2.  The Veteran does not have a bilateral shoulder disorder that 
is the result of disease or injury incurred in or aggravated 
during a qualifying period of military service.  38 U.S.C.A. 
§§ 101(24), 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 
(2009).

3.  The Veteran does not have a bilateral knee disorder that is 
the result of disease or injury incurred in or aggravated during 
a qualifying period of military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2009).

4.  The criteria for an increased rating for residuals of 
fracture of right mandible have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§  4.1, 4.7, 4.150, Diagnostic Code 9904 
(2009).
 
5.  The criteria for an increased rating for residuals of 
lacerations to scalp and right cheek have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.7, 4.118, 
Diagnostic Code 7804 (2002); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2008).

6.  The criteria for an effective date prior to October 20, 1999, 
for the award of a 10 percent rating for residuals of fracture of 
right mandible have not been met.  38 U.S.C.A. § 5110 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2009).

7.  The criteria for an effective date prior to October 20, 1999, 
for the award of a 10 percent rating for residuals of fracture of 
lacerations to scalp and right cheek have not been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.151, 
3.155, 3.157, 3.400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant was must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing his or her entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   

The Board notes that at the time of the Veteran's initial claim 
in 1995 for his service connection issues, the VCAA had not yet 
been enacted.  Following the Board's remand in September 2003, 
the Veteran was apprised of VA's duties to both notify and assist 
in correspondence dated in February 2004, May 2004, and June 
2006, and May 2009.

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The June 2006 and May 2009 notifications included the criteria 
for assigning disability ratings and for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  The RO also provided 
a statement of the case (SOC) and supplemental statements of the 
case (SSOC) reporting the results of its reviews of the issues on 
appeal and the text of the relevant portions of the VA 
regulations.

The Veteran was notified in correspondence dated in June 2006 and 
May 2009 that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
Social Security Administration (SSA) records, and secured 
examinations in furtherance of his claims.  VA has no duty to 
inform or assist that was unmet.

VA opinions with respect to the issues on appeal were obtained in 
August 2004, December 2005, and November 2006, December 2006, and 
June 2007.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the August 2004, December 2005, and November 
2006, December 2006, and June 2007 VA opinions obtained in this 
case were sufficient, as they were predicated on a full reading 
of the VA medical records in the Veteran's claims file.  They 
consider all of the pertinent evidence of record, the statements 
of the appellant, provide explanations for the opinions stated, 
and provide the information necessary to apply the appropriate 
rating criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

II.  The Merits of the Claims

Service Connection

The Veteran claims that he has hearing loss related to firing 
guns in service; and a bilateral shoulder disorder and a 
bilateral knee disorder secondary to a fall in 1979.



Law 

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including sensorineural hearing loss and arthritis, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) 
(2009).  Moreover, the absence of evidence of hearing loss in 
service is not a bar to service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Active service includes any period of active duty for training 
(ACDUTRA) during which the individual was disabled from a disease 
or an injury incurred in the line of duty, or a period of 
inactive duty training during which the veteran was disabled from 
an injury incurred in the line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training. 38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in 
the Armed Forces performed by the Reserves for training purposes. 
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty 
training includes duty, other than full-time duty, prescribed for 
the Reserves.  38 U.S.C.A. § 101(23)(A) (2009). Reserves includes 
the National Guard.  38 U.S.C.A. § 101(26), (27) (2009).

The fact that a claimant has established status as a "Veteran" 
for purposes of other periods of service (e.g., the Veteran's 
period of active duty) does not obviate the need to establish 
that the claimant is also a "Veteran" for purposes of the period 
of ACDUTRA or INACDUTRA where the claim for benefits is premised 
on that periods of ACDUTRA or inactive duty training (INACDUTRA).  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).


Analysis

Bilateral hearing loss 

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. §  
3.385.

The Veteran's entrance examination in February 1962 showed normal 
hearing acuity of 15/15 on whispered voice test bilaterally.  His 
discharge examination dated in March 1965 revealed puretone 
thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)

0 (5)
LEFT
0 (15)
0 (10)
0 (10)

0 (5)

(Note:  Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO).  In order to facilitate data comparison, the 
ASA standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

The Veteran's STRs from his period of reserve duty show a 
decrease in hearing acuity.  A May 1977 enlistment examination 
shows that a hearing defect was noted.  His puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
28
22
23

30
LEFT
28
16
18

43

An examination in July 1977 revealed puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
20

35
LEFT
15
20
10

35

The last examination from his reserve service dated in November 
1979 revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15

15
LEFT
15
15
15

15

At a VA mental disorders examination in March 1996, the Veteran 
reported that he worked after his discharge in 1965 for one year 
at a steel company, and then for 14 years at a company that 
manufactured coaches as an inspector and shipping and receiving 
clerk.  Post-service records beginning in May 1996 show that the 
Veteran has a bilateral hearing loss disability as defined by VA.  
See 38 C.F.R. § 3.385.  At a VA examination in May 1996, the 
Veteran reported that his hearing loss began in 1965.  No opinion 
as to the etiology of the Veteran's bilateral hearing loss was 
provided.  A VA examiner in August 2004 opined that the Veteran's 
current hearing loss was least likely due to noise exposure in 
service, as any permanent damage would have occurred by 
discharge.  The examiner noted that the Veteran's STRs showed 
normal hearing at discharge from his period of active service, 
and a mild hearing loss in 1977, which the examiner opined was 
most likely a temporary shift in hearing, as the results in 1979 
showed normal hearing again.  

Here, although the Veteran does have a current disability for VA 
purposes, the evidence does not show that it is related to his 
military service.  The only medical opinion of record, that of 
the August 2004 VA examiner, indicates that the Veteran's hearing 
loss is not related to his military service.  The examiner 
provided a thorough rationale for the opinion based on the 
Veteran's reported history and a review of the claims file.  As 
explained by the examiner, the Veteran had normal hearing at 
discharge from active service, and although he had hearing loss 
noted during reserve service, the hearing loss was opined to be 
temporary by the August 2004 examiner.  As shown above and noted 
by the August 2004 examiner, the Veteran had normal hearing again 
at the time of his discharge from reserve duty.  Moreover, as 
noted above, the Veteran was discharged from active duty in 1965, 
which was followed by over a decade of employment, including 
working for a steel company and coach manufacturer, prior to his 
entrance into the reserves in 1977.  There is absent from the 
record competent medical evidence linking any current hearing 
loss to the Veteran's service.  No medical professional provides 
findings or opinions to that effect.  There is simply a lack of 
any medical evidence demonstrating that his current hearing loss 
is related to military service.  

The Board has also considered the provisions of 38 C.F.R. § 
3.303(b), in light of any claim of continuous symptomatology 
since service.  In Savage v. Gober, 10 Vet. App. 488 (1997), it 
was noted that while the concept of continuity of symptomatology 
focuses on continuity of symptoms, not treatment, in a merits 
context, the lack of evidence of treatment may bear upon the 
credibility of the evidence of continuity.  The Board notes that 
it may not reject as not credible any uncorroborated statements 
merely because the contemporaneous medical evidence is silent as 
to complaints or treatment for the relevant condition or 
symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  Notwithstanding that fact, the lack of contemporaneous 
medical records is something that the Board can consider and 
weigh against a Veteran's lay evidence.  Id.  The Court has 
indicated that normal medical findings at the time of separation 
from service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is probative 
evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service for 
which there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  Thus, the 
lack of any objective evidence of continuing auditory complaints, 
symptoms, or findings for years between the period of active 
service and his claim for service connection is itself evidence 
which tends to show that this disability did not have its onset 
in service or for many years thereafter.  A presumption of 
service incurrence for hearing loss may not be made as there is 
no indication of any permanent sensorineural hearing loss prior 
to 1996, many years after service.  38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's belief that he has hearing 
loss related to his military service.  In this regard, a 
layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Accordingly, the 
Veteran is competent to testify regarding onset and continuity of 
decreased hearing.  Similarly, a layperson can certainly provide 
an eyewitness account of a veteran's visible symptoms.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, a layperson 
is not considered capable of opining, however sincerely, in 
regard to causation of a disability.  Routen v. Brown, 10 Vet. 
App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 
(Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 
211 (1993); Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Grivois v. Brown, 6 Vet. App. 135 (1994).  Rather, it is the 
province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  There is no evidence of record showing that the Veteran 
has the specialized medical education, training, and experience 
necessary to render competent medical opinion as to etiology of a 
disability.  Espiritu, supra; 38 C.F.R. § 3.159(a) (1) (2009).  
Consequently, the Veteran's own assertions as to diagnosis and 
etiology of a disability have no probative value.


Bilateral shoulder disorder

The Veteran's STRs show no injury to his shoulders, or any 
specific complaints of shoulder pain.  The Board does note that 
the Veteran checked yes to painful or "trick" shoulder in a 
report of medical history accompanying a November 1979 
examination.  The STRs show that the Veteran fractured his left 
ankle in August 1979 during a period of ACDUTRA, and that he 
slipped down steps that same month.  No complaints related to his 
shoulders were made at that time.  The Veteran contends that he 
slipped due to walking in a cast, and that his shoulder disorder 
is the result of the August 1979 fall.  He has also contended 
that his shoulder disorder is the result of "rabbit fever" 
after being bitten by a rabbit in 1979 and the result of cold and 
damp weather experienced in the reserves.

X-rays dated in June 1992 show that the Veteran had minor 
degenerative changes in the acromioclavicular (AC) joints of both 
shoulders; there was no fracture or dislocation.  A VA 
examination dated in March 1996 reveals that the Veteran was 
diagnosed with chronic bursitis and tendinitis of both shoulders.  
No opinion as to the etiology was provided.  A VA examination 
dated in August 2004 indicates that the Veteran reported having 
surgery on the right shoulder recently.  He was diagnosed with 
resection of outer end of right clavicle for osteoarthritic 
changes in the shoulder joint.  An addendum dated in December 
2005 from a different examiner reveals that the Veteran was also 
diagnosed with right shoulder AC arthritis; right shoulder mild 
glenohumeral arthritis, left shoulder AC arthritis, and left 
shoulder mild glenohumeral arthritis.  The examiner opined that 
the bilateral AC joint osteoarthritis and mild glenohumeral 
arthritis were less likely than not related to his service.  The 
examiner noted that he found no complaints of shoulder pain that 
was addressed in service.  Medical history forms dated in 
February 1962 and May 1977 indicated that he felt he was in good 
health and he denied any shoulder problems or pain.  No diagnosis 
of shoulder problems were found on the November 1979 examination.  

Here, although the evidence shows that the Veteran has been 
diagnosed with arthritis of the shoulders, the evidence does not 
show that it is related to his military service.  The only 
medical opinion of record, that of the December 2005 VA examiner, 
indicates that the Veteran s arthritis is not related to his 
military service.  There is absent from the record competent 
medical evidence linking any current arthritis to the Veteran's 
service.  No medical professional provides findings or opinions 
to that effect.  There is simply a lack of any medical evidence 
demonstrating that his arthritis of the shoulders is related to 
military service.  

The Board acknowledges that the November 1979 report of medical 
history shows  that the Veteran checked yes to painful or 
"trick" shoulder.  However, his STRs show no treatment for, or 
diagnosis of, any shoulder disability.  The Board also 
acknowledges the Veteran's contention that he injured his 
shoulders when he fell in August 1979; however, his STRs at that 
time only show complaints related to his back and none regarding 
his shoulder.  Nor is there any evidence of any shoulder 
complaints post-service until the 1992 x-rays showed arthritis.  
The Board also acknowledges the Veteran's contention that he had 
"rabbit fever" that resulted in his bilateral shoulder 
disorder.  However, his STRs are silent for any such fever, nor 
has any medical professional indicated that the Veteran's 
bilateral shoulder disorder is the result of a rabbit bite.  With 
regards to the Veteran's contention that cold and damp weather 
caused his bilateral shoulder disorder, there are no medical 
records to support that contention.

The Court has indicated that normal medical findings at the time 
of separation from service, as well as the absence of any medical 
records of a diagnosis or treatment for many years after service 
is probative evidence against the claim.  See Mense, 1 Vet. App. 
at 356 ; see also Maxson, 230 F.3d at 1333.  Thus, the lack of 
any objective evidence of shoulder complaints, symptoms, or 
findings for more than 10 years between the end of his reserve 
duty and his claim for service connection is itself evidence 
which tends to show that this disability did not have its onset 
in service or for many years thereafter.  A presumption of 
service incurrence for arthritis may not be made as there is no 
indication of any degenerative changes prior to 1992, many years 
after service.  38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's belief that he has a 
bilateral shoulder disorder related to his military service.  
However, there is no evidence of record showing that the Veteran 
has the specialized medical education, training, and experience 
necessary to render competent medical opinion as to etiology of a 
disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  
Consequently, the Veteran's own assertions as to diagnosis and 
etiology of a disability have no probative value.

Bilateral knee disorder

The Veteran's STRs show that he injured his left knee in August 
1979.  A report of medical history dated in November 1979 shows 
that he checked yes for a "trick" or locked knee.  There are no 
other STRs showing any knee complaints; no knee disorder was 
diagnosed in service.  

Post-service medical records show that the Veteran reported 
having problems with his left knee in September 1993.  A VA 
examination in March 1996 shows that the Veteran was diagnosed 
with arthritis of the knees, right and left.  No opinion as to 
the etiology was provided.  A VA examination in August 2004 
reveals that the Veteran was diagnosed with chondromalacia of 
both kneecaps.  The examiner explained that chondromalacia was a 
clinical diagnosis and x-rays were usually reported normal.  
Articular cartilage did not show up on x-rays.  It was a 
developmental mal-alignment problem of kneecaps; physical 
activities of military service usually brought it to the 
forefront and they become symptomatic.  A VA examination in 
November 2006 shows that the Veteran was diagnosed with early 
medial compartment and patella-femoral osteoarthritis of the 
knees.  The examiner opined that it was possible that his service 
injury might have played a part in his knee arthritis; however, 
he had bilateral findings and no history of injury to the other 
knee.  The examiner also opined that the Veteran's pattern of 
arthritis was also a very common presentation of idiopathic or 
age related osteoarthritis.  Therefore, it was less likely than 
not that his left knee condition was related to injuries 
sustained while in the service.  An addendum in December 2006 
shows that although it was possible that the fall in 1979 
aggravated a knee condition, the examiner felt that it was more 
likely that the Veteran's bilateral knee arthritis was age-
related rather than posttraumatic.  The examiner also opined that 
with regards to whether the Veteran had a history of 
chondromalacia prior to his service, since the Veteran did not 
give any history of symptoms prior to service, and the records 
showed no prior condition, it did not appear that he had a 
preexisting condition.  

Here, although the Veteran has been diagnosed post-service with 
knee disorders, and he injured his left knee in service, the 
evidence does not show that his current disorders are related to 
military service.  His STRs after August 1979 were silent for 
knee complaints, aside from a history of a "trick" or locked 
knee reported by the Veteran in November 1979.  His service 
records are silent for any knee disability following the August 
1979 injury.  Although the Veteran complained of problems with 
his left knee in 1993, there is no diagnosis of a disability 
until 1996.  In sum, there is no objective continuity of 
symptomatology.  

The Board acknowledges that the August 2004 examiner explained 
that physical activities of service brought chondromalacia to the 
forefront and made it symptomatic.  However, the opinion does not 
say that the Veteran's service either caused or aggravated the 
chondromalacia.  The November 2006 examiner diagnosed 
osteoarthritis.  The examiner opined that it was not related to 
service, and provided a thorough rationale for his opinion.  
Additionally, in a December 2006 addendum, the November 2006 
examiner noted that there was no history of chondromalacia prior 
to service.  There are no opinions to the contrary.  Based on a 
review of the evidence, the Board finds that the Veteran did not 
have chondromalacia that was caused or aggravated by service.  
Notwithstanding the Veteran's in-service left knee injury, as 
explained by the November 2006 VA examiner, the Veteran's 
findings were bilateral and there was no history of injury to the 
right knee.  Furthermore, the examiner opined that the Veteran's 
pattern of arthritis was a very common presentation of idiopathic 
or age-related osteoarthritis.  There is absent from the record 
competent medical evidence linking any current arthritis to the 
Veteran's service.  No medical professional provides findings or 
opinions to that effect.  There is simply a lack of any medical 
evidence demonstrating that his arthritis of the knees is related 
to military service.  

The Court has indicated that normal medical findings at the time 
of separation from service, as well as the absence of any medical 
records of a diagnosis or treatment for many years after service 
is probative evidence against the claim.  See Mense, 1 Vet. App. 
at 356 ; see also Maxson, 230 F.3d at 1333.  Thus, the lack of 
any objective evidence of knee complaints, symptoms, or findings 
for more than 10 years between the period of service and his 
claim for service connection is itself evidence which tends to 
show that this disability did not have its onset in service or 
for many years thereafter.  A presumption of service incurrence 
for arthritis may not be made as there is no indication of any 
arthritis prior to 1996, many years after service.  38 C.F.R. 
§§ 3.307, 3.309.

The Board acknowledges the Veteran's belief that he has a 
bilateral knee disorder related to his military service.  
However, there is no evidence of record showing that the Veteran 
has the specialized medical education, training, and experience 
necessary to render competent medical opinion as to etiology of a 
disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  
Consequently, the Veteran's own assertions as to diagnosis and 
etiology of a disability have no probative value.

Benefit-of-the-Doubt

As the preponderance of the evidence is against the Veteran's 
service connection claims, the benefit-of-the-doubt rule does not 
apply, and the Veteran's claims of entitlement to service 
connection are denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 
2009).

Increased ratings

The Veteran contends that he is entitled to higher ratings for 
his service-connected disabilities.  

Law

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  

The Court has held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, 
the Board finds that staged ratings are not warranted.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Analysis

Residuals of fracture of right mandible

The Veteran's residuals of fracture of the right mandible has 
been rated by analogy under 38 C.F.R. §4.150, Diagnostic Code 
9904, as there is no diagnostic code available for rating 
fractured mandibles.  Diagnostic Code 9904, malunion of the 
mandible, provides for a zero percent rating when there is slight 
displacement; a 10 percent rating when there is moderate 
displacement; and a 20 percent rating when there is severe 
displacement.  38 C.F.R. § 4.150, Diagnostic Code 9904 (2009).  
Ratings are dependent upon the degree of motion and relative loss 
of masticatory function.  Id.

The words slight, moderate and severe are not defined in the 
Schedule.  Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (2009).

The Veteran was afforded a VA examination in June 2007.  The 
Veteran reported experiencing frequent right temporomandible 
joint (TMJ) dislocation, with pain rated six to seven on a scale 
of one to ten (6-7/10) while eating and caused him to bite his 
cheek.  His jaw returned to its normal position immediately after 
dislocation.  The Veteran also experienced pain in his lower 
right jaw during cold weather, rated as 8-9/10 continuously.  The 
Veteran reported a history of frequent difficulty in chewing all 
food.  He had a history of swelling in his right cheek during 
winter months.  His pain history was reported to be severe (6-
7/10) at least weekly, but less than daily.  There was no history 
of difficulty in opening his mouth, talking, or drainage.  
Physical examination revealed no loss of bone of the maxilla; no 
malunion or nonunion of the maxilla; no nonunion or malunion of 
the mandible; no limitation of motion of the temporomandibular 
articulation; no loss of bone of the hard palate; no evidence of 
osteoradionecrosis; no evidence of osteomyelitis; no tooth loss 
due to loss of substance of body of maxilla or mandible; and no 
speech difficulty.  

The Veteran's numerous outpatient treatment records do not show 
treatment for residuals of the fracture of his right mandible.

Based on the VA examination and the Veteran's outpatient 
treatment records, the Board finds that the Veteran's residuals 
of fracture of his right mandible results in disability 
tantamount to moderate displacement.  As discussed above, the VA 
examination was negative for any physical findings.  
Nevertheless, due to the Veteran's reported pain and frequent 
dislocation, the service-connected disability more nearly 
approximates the criteria required for the currently assigned 10 
percent rating of moderate displacement.  The evidence does not 
show that the Veteran's residuals of fracture of right mandible 
more nearly approximates severe displacement and a rating of 20 
percent.  

The Board has also considered the Veteran's claim for an 
increased rating under other applicable diagnostic codes.  Under 
Diagnostic Code 9905 for temporomandibular articulation, a 10 
percent rating is assigned when the inter-incisal range of motion 
is limited to between 31 and 40 mm.  A 10 percent rating may also 
be assigned when the range of lateral excursion is limited 
between 0 and 4 mm.  A 20 percent rating is assigned when the 
inter-incisal range of motion is between 21 and 30 mm.  As noted 
in the examination report cited above, no limited range of motion 
the temporomandibular articulation was found.  Therefore a higher 
rating is likewise not warranted under this diagnostic code.
As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to an increased rating for 
residuals of fracture of right mandible is denied.  See 38 
U.S.C.A §5107 (West 2002 & Supp. 2009).

Residuals of lacerations to scalp and right cheek

The Veteran's residuals of lacerations to scalp and right cheek 
has been rated under 38 C.F.R. § 4.118, Diagnostic Code 7804, 
unstable or painful scars.  The Board notes that two amendments 
were made to the rating criteria for skin since the Veteran's 
claim.  The first set of amendments was effective August 22, 
2002.  See 67 Fed. Reg. 49,590 et seq. (July 31, 2002).  Where 
the amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to the 
established effective date.  See Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 2002) 
and 38 C.F.R. § 3.114 (2009). Therefore, the Board must evaluate 
the Veteran's claim for increased ratings under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is most 
favorable to his claims, if indeed one is more favorable than the 
other.  However, for any date prior to August 30, 2002, the Board 
cannot apply the revised regulations.  The second set of 
amendments were made effective October 28, 2008.  See 73 Fed. 
Reg. 54,708 (Sept. 23, 2008).  With regards to the second set of 
amendments, because the Veteran's claim was pending before 
October, 28, 2008, his claim will only be evaluated under the 
rating criteria in effect as of August 30, 2002.  See id.  In 
this regard, the summary in Federal Register noted that the 
applicability date of the amendment is for all applications for 
benefits received by VA on and after October 23, 2008; a Veteran 
whom VA rated before such date under diagnostic codes 7800, 7801, 
7802, 7803, 7804, or 7805 may request review under these 
clarified criteria irrespective of whether his or her disability 
has worsened since the last review.  Such a review has not been 
requested in this case.

The Board notes that under both sets of applicable rating 
criteria, 38 C.F.R. § 4.118, Diagnostic Code 7804 only provides 
for a 10 percent rating.  Since the Veteran is receiving the only 
rating available under both sets of criteria, the Board will 
address whether higher ratings are available under other 
diagnostic codes used to rate skin disabilities.

Prior to August 30, 2002, Diagnostic Code 7800 applied to 
disfiguring scars of the head, face, and neck.  Diagnostic Code 
7801 applied to third degree burns.  Diagnostic Code 7802 applied 
to second degree burns.  Diagnostic Code 7803 provided for a 10 
percent rating for scars that were superficial, poorly nourished, 
with repeated ulceration.  Diagnostic Code 7805 provided for 
scars to be rated on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Codes 7800-7803, 7805 (2002).  

Since August 30, 2002, Diagnostic Code 7800 applies to 
disfiguring scars of the head, face, or neck.  Diagnostic Code 
7801 applies to scars other than head, face, or neck, that are 
deep or that cause limited motion.  Diagnostic Code 7802 applies 
to scars, other than head, face, or neck that are superficial and 
that do not cause limited motion.  Diagnostic Code 7803 provides 
for a 10 percent rating for superficial scars which are unstable 
where, for any reason, there is frequent loss of covering of the 
skin over the scar.  Diagnostic Code 7805 provides for scars to 
be rated on limitation of motion of affected part.  38 C.F.R. § 
4.118, Diagnostic Codes 7800-7803, 7805 (2008).  

The Veteran was afforded a VA examination in June 2007.  The 
Veteran reported that he had no constant pain along the scar line 
from the laceration in the right scalp.  His only complaint was 
that the heat caused itching during the summer months.  He 
reported that he had episodes of pruritis four to six times a 
summer.  The only other times that he had problems was when he 
combed or brushed his hair, which caused pain of 2-3/10, but 
resolved within a few seconds.  He reported that if he ever wore 
a cap, it caused pain of 2-3/10 over the scar line.

The Veteran reported that he had no trouble with the right upper 
eyebrow scar except on rare occasions when he had a tingling 
sensation only when exposed to cold weather for a prolonged 
period of time, which resolved as soon as the area warmed up.  
Otherwise, he had no pain, no limitations of movement of eyebrow 
or eyelids, or other problems or complications secondary to that 
condition. 

The Veteran reported that the right upper maxillary scar gave him 
no trouble with the rarest exception of occasional itching, which 
happened maybe once every two months.  

Physical examination revealed a superficial right scalp scar of 5 
cm long and 2 mm wide.  The scar was moveable, had slight 
depigmentation present, and slight tenderness with palpation.  
The right upper eyebrow scar was 3 cm long by 1 mm wide with no 
depigmentation present.  It was moveable along the upper aspect 
of the right eyebrow laterally.  There was no tenderness or pain 
on palpation.  The eyebrow was fully moveable without pain or 
discomfort.  The right upper maxillary scar was 3 cm long by 1 mm 
wide, superficial with no depigmentation present.  The scar was 
fully moveable, nontender, nonpainful, and did not restrict any 
movement of facial muscles or eyelid.  The scalp laceration 
covered approximately one percent of the scalp's surface, and the 
facial lacerations covered approximately one-half of one percent 
of the facial area.  The examiner noted that the right eyebrow 
and right mandible scars were healed with no complications, and 
the right scalp scar was mild and slightly problematic with 
grooming hair and wearing a hat.

The Veteran's numerous outpatient treatment records show no 
treatment for his scars.  

Based on the VA examination and the Veteran's outpatient 
treatment records, the Board finds that the Veteran's residuals 
of lacerations to scalp and right cheek do not warrant a rating 
higher than 10 percent under either set of criteria.  The 
applicable diagnostic codes that provide for a rating higher than 
10 percent under either set of criteria are Diagnostic Codes7800, 
which provides for disfiguring scars of the head, face, or neck, 
and 7805, which provides for scars to be rated based on 
limitation of function.  The scars have not been described as 
severely disfiguring nor is there evidence of visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features, or two or three 
characteristics of disfigurement.  Further, no limitation of 
function has been shown.  Therefore, a rating higher than 10 
percent under both sets of criteria is not warranted at any time 
during the pendency of the appeal.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to an increased rating for 
residuals of laceration to scalp and right cheek is denied.  See 
38 U.S.C.A §5107 (West 2002 & Supp. 2009).

Extraschedular consideration

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2009).  The current evidence of record does 
not demonstrate that the residuals of fracture of right mandible 
and residuals of lacerations to scalp and right cheek have 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  It is 
undisputed that the Veteran's disabilities have an adverse effect 
on employability, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2009).  In this 
case, the very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including his 
problems with pain and the effect on his daily life.  38 C.F.R. 
§ § 4.10, 4.40.  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, the 
Board concludes that a remand to the RO for referral of these 
issues to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

Earlier Effective Dates

The Veteran contends that the effective dates for the 10 percent 
ratings for his residuals of fracture of right mandible and 
residuals of lacerations to scalp and right cheek should be 
earlier than the assigned dates of October 20, 1999.

Law 

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009) and 38 C.F.R. § 
3.400 (2009).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim, a claim 
re-opened after final adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation, or pension, 
"shall be fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a).  

The implementing regulation clarifies this to mean, except as 
otherwise provided, the effective date of an evaluation and award 
of pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim re-opened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400.  

Unless otherwise provided, the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is received 
within one year after separation from service; otherwise, the 
date of receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(l); 38 C.F.R. § 3.400(b)(2).  

The effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is received 
within one year of such date.  38 U.S.C.A. § 5110(b)(2).  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
See Fenderson v. West, 12 Vet. App 119 (1999).  When assigning an 
initial rating, the rule from Francisco, 7 Vet. App. at 58, that 
the present level of disability is of primary importance, is not 
applicable.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In addition, the Court has indicated that it is axiomatic that 
the fact that must be found in order for entitlement to an 
increase in disability compensation to arise is that the service-
connected disability has increased in severity to a degree 
warranting an increase in compensation.  See Hazan v. Gober, 10 
Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2), 
"the only cognizable 'increase' for this purpose is one to the 
next disability level" provided by law for the particular 
disability).  Thus, determining whether an effective date 
assigned for an increased rating is correct or proper under the 
law requires (1) a determination of the date of the receipt of 
the claim for the increased rating as well as (2) a review of all 
the evidence of record to determine when an increase in 
disability was "ascertainable."  Hazan, 10 Vet. App. at 521.  

Analysis

Historically, the Veteran was granted service connection for 
residuals of fracture of right mandible and residuals of 
lacerations to scalp and right cheek, by the RO in September 
1995, based on evidence of in-service injuries.  The Veteran was 
initially assigned a noncompensable evaluation for both 
disabilities, effective April 28, 1995, the date of his claim for 
service connection.  In a rating decision dated in August 1996, 
the RO denied the Veteran's claims for increased ratings, in 
addition to denying several service connection claims and a 10 
percent evaluation based upon multiple, noncompensable service-
connected disabilities.  The Veteran appealed the service 
connection denials and the denial of a 10 percent evaluation 
based upon multiple, noncompensable service-connected 
disabilities, but did not appeal the individual evaluations for 
his residuals of fracture of right mandible and residuals of 
lacerations of scalp and right cheek.  By Board decision in May 
1998, the 10 percent evaluation for multiple, noncompensable 
service-connected disabilities was denied; the Veteran appealed 
the Board decision.  

In her brief to the Court received October 20, 1999, the 
Veteran's representative asserted that the VA examinations used 
to rate the residuals of fracture of right mandible and residuals 
of lacerations to scalp and right cheek were inadequate.  The 
Court subsequently vacated the Board decision on appeal; the 
Board issued a new decision pursuant to the Court's order in 
September 2003.  The Board's September 2003 decision referred the 
issues of the ratings assigned to his residuals of fracture of 
right mandible and residuals of lacerations to scalp and right 
cheek to the RO for adjudication.  

An effective date earlier than October 20, 1999, is not warranted 
for either rating.  Here, the record does not contain evidence of 
a formal or informal claim for an increased rating prior to the 
representative's brief filed on October 20, 1999.  No treatment 
records in the year prior to the claim dated show that an 
increased rating was warranted.  

The Board acknowledges that the Veteran was initially granted 
service connection and assigned noncompensable ratings in a 
September 1995 rating decision, and that that rating decision 
also denied a 10 percent evaluation for multiple, noncompensable 
service-connected disabilities.  Nevertheless, when the Veteran 
appealed that rating decision, he did not appeal the individual 
noncompensable ratings for his disabilities; rather, he only 
appealed the 10 percent evaluation for multiple, noncompensable 
service-connected disabilities.  At no time prior to his 
representative's October 1999 brief did the Veteran assert that 
he disagreed with the ratings assigned for his residuals of 
fracture of right mandible and residuals of lacerations to scalp 
and right cheek.  There is nothing in the record to suggest any 
claim for increased ratings prior to the October 1999 brief.   

The applicable law and regulations provide that the effective 
date of an increased rating will be the date the claim was 
received, or the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred within 
one year of the date of the claim.  As the Veteran's claim was 
received on October 20, 1999, and there is no credible evidence 
of an increase in disability within the one year prior to that 
date, an earlier effective date is not warranted in this case.


ORDER

Entitlement to service connection for hearing loss is denied

Entitlement to service connection for a bilateral shoulder 
disorder is denied.

Entitlement to service connection for a bilateral knee disorder 
is denied.

Entitlement to an increased rating for residuals of fracture of 
right mandible, evaluated as 10 percent disabling is denied.  

Entitlement to an increased rating for residuals of laceration to 
scalp and right cheek, evaluated as 10 percent disabling is 
denied.  

Entitlement to an effective date earlier than October 20, 1999, 
for the assignment of the 10 percent evaluation for residuals of 
fracture of right mandible is denied.

Entitlement to an effective date earlier than October 20, 1999, 
for the assignment of the 10 percent evaluation for residuals of 
laceration to scalp and right cheek is denied.


REMAND

A review of the claims file shows that further development is 
needed with regards to the issues of service connection for a low 
back disorder and a psychiatric disorder, a higher initial rating 
for osteoarthritis of the cervical spine, and increased ratings 
for the right thumb and left ankle



Low back disorder

The September 2003 Board remand instructed that a VA examination 
be obtained to determine whether the Veteran had a chronic low 
back disorder prior to his entrance on ACDUTRA in August 1979, 
when the Veteran fell and injured his back.  In an opinion dated 
in December 2006, the examiner opined that there was no 
documentation in the claims file to support a chronic low back 
disorder prior to active service and that the Veteran's history 
of symptoms did not stretch back to that time.  However, the 
Board notes that the Veteran's claims file clearly documents a 
work-related injury in August 1978.  The Veteran was diagnosed 
with a low back strain in September 1978.  The Veteran reported 
that he had had back pain about five years earlier when he 
strained his back, but that it got better.  He reported that he 
had had pain off and on since then, but not severe enough.  
However, at work in August 1978, a crane broke and the Veteran 
was pushed to the side, which caused pain in his back.  
Therefore, the Board finds that another remand is necessary to 
determine whether his in-service 1979 injury aggravated the low 
back strain due to a work related injury in 1978.

Psychiatric disorder

The Veteran contends that he has a psychiatric disorder, to 
include as secondary to a low back disorder.  A VA examination 
dated in March 1996 shows that the Veteran was diagnosed with 
dysthymic disorder, reactive to physical condition.  The examiner 
discussed the Veteran's back disorder and sleep problems.  VA 
treatment records dated in July 2009 show that the Veteran was 
admitted for one week due to anxiety and depression symptoms 
related to chronic intense pain in his back, left knee and ankle, 
and right shoulder.  A VA treatment record dated in August 2009 
shows that the Veteran was diagnosed with depression due to a 
chronic medical condition versus major depressive disorder, rule 
out generalized anxiety disorder and somatization.  Service 
connection is in effect for the Veteran's cervical spine and his 
left ankle.  The Veteran has not been afforded a VA psychiatric 
examination since March 1996; the awards of service connection 
for the Veteran's cervical spine and left ankle were granted 
after that examination.  Since the evidence indicates that the 
Veteran's psychiatric disorders are due to pain as a result 
physical conditions, including his left ankle which is service-
connected, and the claim of service connection for a low back 
disorder is being remanded, the Board finds that a VA examination 
would be beneficial to determine the etiology of any diagnosed 
psychiatric disorder.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Increased ratings

With regards to his service-connected joint rating claims, the 
Veteran was last afforded a VA examination for his claims in 
November 2006.  In correspondence dated in February 2010 the 
Veteran's representative contended that his disabilities had 
increased in severity since the last examinations. 

Considering that the Veteran's representative has argued that his 
cervical spine, right thumb, and left ankle disabilities have 
worsened, and the fact that the Veteran has not been afforded 
comprehensive a VA compensation and pension examination to assess 
the severity of his disabilities since November 2006, the Board 
finds that it is necessary to secure an additional examination to 
ascertain the Veteran's levels of disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not 
adequately reveal the current state of the claimant's disability, 
a VA examination must be conducted).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the following 
examinations:

a) A VA orthopedic examination to 
determine whether the Veteran had a 
chronic low back disorder that 
preexisted his ACDUTRA in August 
1979, and the current level of 
disability attributable to the 
Veteran's cervical spine, right 
thumb, and left ankle disabilities. 

      

Low back disorder
      
The examiner should opine as to 
whether the Veteran had a preexisting 
chronic low back disorder that was 
aggravated by his in-service August 
1979 injury.  The examiner should 
discuss the Veteran's August 1978 
work injury and subsequent diagnosis 
of a low back strain.  If the 
examiner finds that the Veteran's low 
back disorder preexisted his ACDUTRA 
service beginning in August 1979, the 
examiner should also opine as to 
whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of approximately 
50 percent), or less likely than not 
(i.e., probability less than 50 
percent) that the preexisting low 
back disorder was aggravated beyond 
its natural progression due to 
ACDUTRA and/or the 1979 injury.  

      Cervical spine

For the Veteran's cervical spine, the 
examiner should specifically 
undertake range of motion studies of 
the cervical spine and comment on the 
degree of disability due to 
functional losses such as pain, 
weakness, etc.  All functional losses 
should be equated to additional loss 
of motion (beyond that shown 
clinically).  

In addition, the examiner should 
indicate whether the Veteran's 
cervical spine degenerative disc 
disease is so severe so as to result 
in incapacitating episodes (i.e., 
episodes in which his adverse 
symptomatology required bed rest 
ordered by a physician).  If so, the 
examiner should comment on the 
duration and frequency of such 
incapacitating episodes.  

 Lastly, the examiner should comment 
on any adverse neurological 
symptomatology caused by his cervical 
spine disorder, and, if present, if 
that symptomatology is best 
characterized as "slight," 
"moderate," "moderately severe," 
or "severe."

      Right thumb

For the Veteran's right thumb, the 
examiner should specifically 
undertake range of motion studies of 
the right thumb and comment on the 
degree of disability due to 
functional losses such as pain, 
weakness, etc.  All functional losses 
should be equated to additional loss 
of motion (beyond that shown 
clinically).  

 The examiner should identify if there 
is a gap of one to two inches (2.5 to 
5.1 cm.) between the thumb pad and 
the fingers, with the thumb 
attempting to oppose the fingers; or, 
if there is a gap of more than two 
inches (5.1 cm.) between the thumb 
and the fingers, with the thumb 
attempting to oppose the fingers.

      Left ankle

For the Veteran's left ankle, the 
examiner should specifically 
undertake range of motion studies of 
the left ankle and comment on the 
degree of disability due to 
functional losses such as pain, 
weakness, etc.  All functional losses 
should be equated to additional loss 
of motion (beyond that shown 
clinically).  

 The examiner should opine as to 
whether any limitation of motion is 
best characterized as "moderate" or 
"marked." 

b) A VA psychiatric examination to 
determine whether the Veteran has a 
psychiatric disorder that is related 
to his military service, including 
whether it is due to or the result of 
or aggravated by his service-
connected cervical spine and/or left 
ankle disabilities, or if it is due 
to or aggravated by his low back 
disorder.  The examiner is requested 
to, among other things, obtain a 
detailed history of the Veteran's 
symptoms as observed by him and 
others since service, review the 
record, and offer an opinion as to 
whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of approximately 
50 percent), or less likely than not 
(i.e., probability less than 50 
percent) that any diagnosed 
psychiatric disabilities are related 
to his military service, including 
being due to or the result of his 
service-connected cervical spine 
and/or left ankle disabilities, or 
being aggravated by his service-
connected cervical spine and/or left 
ankle disabilities.

The Veteran's claims file, including a copy 
of this remand, must be made available to the 
examiners for review in connection with the 
examinations.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  All indicated tests should be 
conducted and those reports should be 
incorporated into the examination and 
associated with the claims file.

The AOJ should ensure that the examination 
reports comply with this remand and answers 
the questions presented in the AOJ's 
examination request.  If any report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, as 
appropriate.

The Veteran is advised that failure to 
appear for an examination as requested, 
and without good cause, could adversely 
affect his claims, to include denial.  
See 38 C.F.R. § 3.655 (2009).

2.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issues on appeal in light of all 
information or evidence received.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case and 
afforded an opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


